DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicants are put on notice that claims should note proper status identifiers.  For instance, the claim 15 should list (currently amended).  Applicants should carefully review all claims and insure the corresponding status identifier properly reflects the listing of the claims.  Improper status identifiers or no status identifiers may result in the receipt of a Notice of Non-Compliant Amendment (37 CFR 1.121), see MPEP 714 for further explanation of the amendment format.

3.	Claims 1, 3-5, 7-10, 15 and 16 are pending.
	Claims 4, 5 and 7-10, drawn to non-elected inventions and non-elected species are withdrawn from consideration.
	Claims 11 and 12 have been cancelled.
	Claims 1, 3, 15 and 16 have been amended.
	Claims 1, 3, 15 and 16 are examined on the merits with species, (i) wherein the component is b. EpCAM antibody.  
New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. THIS IS A NEW MATTER REJECTION. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicants have amended claim 16 to add the underline and italicized limitation at the end of the claim text, “…(EpCAM) antibody is covalently coupled to the GSH linker moiety via a peptide bond.”  While Applicants seem to emphasize “[n]o new matter has been added to the claims” that appears not to be the case, see the Remarks submitted August 30, 2022, section I., 1st paragraph. Applicants have not pointed out where support can be found in their disclosure support for this new limitation.  The Examiner has reviewed the entire Specification and does not see support for this limitation.  Applicants are requested to point out where support can be found by noting the page, section and/or paragraph or delete the new matter.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The rejection of claims 1, 3, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Banerjee et al., (Advanced Healthcare Materials 2(6): 200-805, 2013/ IDS reference 7 submitted August 25, 2017), further in view of Baker et al., US 2012/0259098 A1 (published October 11, 2012), Mitra et al., (Molecular Vision 19: 1029-1038, published 6 May 2013) and Peyman, US 2013/0066190 A1 (published March 14, 2013) is maintained. 
	Initially, Applicants set forth the criteria and requisite factors for making a 103 rejection and state “[t]he claimed molecule surprisingly and unexpectedly provides for the specific targeting, rapid isolation and high-resolution imaging of circulating tumor cells”, see Remarks submitted August 30, 2022, section II. spanning pages 6-8; and bridging paragraph spanning pages 8 and 9.  
	Applicants state the components of the claimed product and state how it is surprisingly and unexpectedly renders particular functions and capabilities, see Remarks submitted August 30, 2022, paragraph bridging pages 8 and 9.  
	Applicants’ argue primary reference, “Banerjee only describes two specific systems” and “the components are conjugated directly to the iron oxide particle or the [carbon nanotubes] CNT”, see paragraph bridging pages 9 and 10 of the Remarks.  Applicants further assert “…Banerjee does not teach, suggest or enable making the claimed CNT system, it does not teach, suggest or enable a CNT particle that is coupled to a PAMAM G4 dendrimer, to which is coupled each of (i) GSH linker coupled to iron oxide and EpCam antibody, (ii) Cy5 label, and (iii) PNIPAM, as instantly claimed. Banerjee also does not teach, suggest or enable combining the chemical elements from each of its two systems in any way”, see paragraph bridging pages 9 and 10 of the Remarks.
	Arguments also state the claimed invention is within “… an unpredictable art such as chemistry”, wherein “…there are many ways in which molecules can be linked…to create different structures,…different properties [and]… a change in chemical design could alter the functionality or eliminate it completely”, see page 10, 1st full paragraph. 
	Applicants conclude these arguments citing the teachings of the secondary references, as well as noting they do not make up for the alleged deficiencies in Banerjee, see pages 10 and 11 of the Remarks.  The combination of references “…do not establish a priori that a reasonable expectation of success existed that CTCs can be effectively detected using the claimed conjugate molecule”, see page 11, 1st full paragraph of the Remarks.  Furthermore, Applicants emphasize case law regarding obvious type rejections, unpredictability in the art and the Examiner has overgeneralized and exercised impermissible hindsight, see pages 11 and 12.
	Applicants’ arguments and points of view have been carefully considered, but fail to persuade. 
	Banerjee’s teachings meet the claim limitations that cite a bio-functionalized magneto-dendritic nanosystem (MDNS) with iron oxide nanoparticles conjugated to G4 poly(amidoamine)-NH2 (PAMAM) dendrimer through a glutathione (GSH) linker, thereby allowing covalent attachment of Cy5 and targeting molecule, transferrin, see page 800, 2nd column, last paragraph.  Banerjee further teaches how one of ordinary skill in the art could couple the targeting molecule specific for a CTC into the MDNS, see page 801, 2nd column, 1st complete paragraph. Banerjee implements N -(3-dimethylaminopropyl)- N -ethylcarbodiimide hydrochloric acid (EDC.HCl), an art known compound that enables coupling reactions, see Experimental Section on page 804 and in particular the Conjugation…section bridging columns 1 and 2.  
	In addition, Banerjee teaches amide bonds, which link the targeting molecule to PAMAM G4-Cys5-GSH conjugate, see page 801, 2nd column, full paragraph.  It is art known an amide type of covalent chemical bond is a peptide bond. Baker also teaches amide bonds and amide linkages that facilitate conjugation between functional groups such as targeting agents, a therapeutic agents and/or imaging agents, see page 2, section 0013; page 11, section 0124; page 13, section 0132; page 15, section 0144; and page 16, sections 0146 and 0147.
	The Examiner relied on the teachings within the references to arrive at the claimed invention utilizing motivation for one of ordinary skill in the art to have a reasonable expectation of success to arrive at the claimed invention. Banerjee states “[t]he versatility of MDNS is a result of our novel synthesis scheme using PAMAM G4 dendrimer as a platform to covalently link Fe3O4, Cy5 and transferrin (Tf)…We believe that the MDNS platform has a strong potential to be further developed into an integrated CTC-capture system”, see page 804, paragraph before Experimental Section.  Accordingly, given all the components are readily available as taught by Banerjee and secondary references, Baker, Mitra and Peyman one of ordinary skill in the art would arrive at the claimed invention, the biofunctional multicomponent nanosystems configured and combined in the manner claimed. 
Furthermore, the Specification does not include the terms, “unexpectedly” and “surprising”. Also there is no declaration or affidavit has been submitted to show that the results would have been unexpected to one of ordinary skill in the art. Hence, the only indication that any of these results establishes unexpected results are the arguments presented herein and in the Remarks, and these statements are not evidence.
Addressing Applicants concerns regarding hindsight, rather than using hindsight, the Examiner points to specific disclosures in the prior art that describe the limitations of Applicants’ claimed invention. The Examiner’s obviousness conclusion is based on sufficiently articulated reasoning that overcomes any concerns about hindsight bias. See KSR, 550 U.S. at 418.  Moreover, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Moreover, the modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.  
Banerjee teaches a bio-functionalized magneto-dendritic nanosystem (MDNS) “consists of ﬁve functional elements: (i) transferrin (Tf), (ii) iron oxide (Fe3O4) nanoparticles, (iii) cyanine 5 NHS (Cy5) dye, (iv) fourth generation (G4) dendrimers and (v) glutathione (GSH)”, see bridging paragraph on page 800. GSH “…acts as a multifunction reactive linker”, see sentence bridging columns on page 800. 
	Banerjee does not teach the nanosystem, wherein the said nanosystem comprises a single or multi-welled carbon nanotube and further coupled to a circulating tumor cell (CTC)-specific anti-epithelial cell adhesion molecule (EpCAM) antibody and the dendrimer is poly(N-isopropylacrylamide) (PNIPAM).
However, Baker, Jr. teaches carbon nanotubes conjugated to a PAMAM dendrimer molecule (G4), which are attached to functional groups via a linker, wherein the said functional groups (e.g. -OH and /or -NH) “…find use for attachments of functional ligands (e.g., therapeutic agents, imaging agents, targeting agents, trigger agents)” within a nanodevice, see page 1, sections 0006-0010; page 7, section 0085; and page 28, sections 0225 and 0227.
Mitra teaches an EpCAM monoclonal antibody conjugated polyethyleneimine (PEI) capped gold nanoparticles (AuNPs) loaded with anti-cancer molecules, see Background.  Furthermore, Peyman teaches a biofunctional multicomponent nanosystem comprising ‘‘[a]n antibody-coated and/or drug-containing nanoparticle composition…” including PNIPAM directed to cancers and tumors, see abstract; page 5, section 0053; and page 13, sections 0119 and 0122.  The cell specific proteins are combined with nanoparticles, see page 13, sections 0116 and 0117; page 14, section 0128; and page 15, sections 0130 and 0136. The antibody-coated nanoparticle may be a carbon nanoparticle and have (poly)ethylene glycol (PEG) groups attached, see page 6, section 0057; page 14, section 0123; page 16, sections 0142 and 0148; and page 17, section 01525. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to effectively assemble an EpCAM antibody conjugated nanocarrier using PNIPAM because EpCAM “…is an ideal target as it is highly expressed in the apical surface of tumor cells…” and PNIPAM, a thermosensitive polymer capable of helping to “…release the drug and/or radio tracer upon reaching and exceeding a given temperature” , see Banerjee, page 800, 2nd column; Mitra, entire abstract; and Peyman, page 5, section 0053; page 10, sections 0093 and 0094. One of ordinary skill in the art would have been to substitute the TF bio-ligand of Banerjee with the EpCAM antibody to capture cancer cells that overexpress EpCam receptors. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that a multicombinatorial system utilizing an EpCAM monoclonal antibody can easily be assembled and manufactured for delivery of therapeutic agents, an imaging modality, as well as for diagnostic imaging to target malignant cells, see all references in their entireties.  As well as, it would have been obvious to one of ordinary skill in the art to substitute the Tf bio-ligand of Banerjee with the EpCAM monoclonal antibody ligand as it was noted the such ligand is able “…to specifically capture the subpopulation of cancer cells that overexpress transferrin receptors (TfRs)…”, see Banerjee, page 800, paragraph bridging both columns; and Mitra, pages 1030 and 1037.  
  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references, multicomponent compositions comprise nanomaterials with dendrimers, iron oxide nanoparticle, functional groups and targeting ligands and easily assembled for diagnostic and/or therapeutic applications, see all documents in their entirety.  


10.	The rejection of claims 1, 3, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Banerjee et al., (Advanced Healthcare Materials 2(6): 200-805, 2013/ IDS reference 7 submitted August 25, 2017), further in view of Baker et al., US 2012/0259098 A1 (published October 11, 2012), Myung et al. (Angew. Chem. Int. Ed. 50: 11769-11772, 2011) and Peyman, US 2013/0066190 A1 (published March 14, 2013) is maintained.     
	Applicants’ arguments are the same as cited in the first pending 103 rejection herein, except for no discussing of Myung, see page 13, section 2.  Applicants state Myung teaches away from the claimed invention because it teaches a multivalent conjugate and not a monovalent conjugate as the claimed.  
Applicants’ arguments have been carefully considered, but fail to persuade for the reasons cited herein.
While Myung may teach a multivalent conjugate that does not preclude the anti-epithelial cell adhesion molecule (aEpCAM) that is able to capture EpCAM circulating tumor cells. As well as, the instant rejection is based on the combination of references and not a sole reference for the teaching of the claimed inventions.  As noted in the first stated 103 rejection, the Examiner relied on the teachings within all cited references herein to arrive at the claimed invention utilizing motivation for one of ordinary skill in the art to have a reasonable expectation of success to arrive at the claimed invention. Banerjee states “[t]he versatility of MDNS is a result of our novel synthesis scheme using PAMAM G4 dendrimer as a platform to covalently link Fe3O4, Cy5 and transferrin (Tf)…We believe that the MDNS platform has a strong potential to be further developed into an integrated CTC-capture system”, see page 804, paragraph before Experimental Section.  
Also, Banerjee’s teachings meet the claim limitations that cite a bio-functionalized magneto-dendritic nanosystem (MDNS) with iron oxide nanoparticles conjugated to G4 poly(amidoamine)-NH2 (PAMAM) dendrimer through a glutathione (GSH) linker, thereby allowing covalent attachment of Cy5 and targeting molecule, transferrin, see page 800, 2nd column, last paragraph.  Banerjee further teaches how one of ordinary skill in the art could couple the targeting molecule specific for a CTC into the MDNS, see page 801, 2nd column, 1st complete paragraph. Banerjee implements N -(3-dimethylaminopropyl)- N -ethylcarbodiimide hydrochloric acid (EDC.HCl), an art known compound that enables coupling reactions, see Experimental Section on page 804 and in particular the Conjugation…section bridging columns 1 and 2.  
	In addition, Banerjee teaches amide bonds, which link the targeting molecule to PAMAM G4-Cys5-GSH conjugate, see page 801, 2nd column, full paragraph.  It is art known an amide type of covalent chemical bond is a peptide bond. Baker also teaches amide bonds and amide linkages that facilitate conjugation between functional groups such as targeting agents, a therapeutic agents and/or imaging agents, see page 2, section 0013; page 11, section 0124; page 13, section 0132; page 15, section 0144; and page 16, sections 0146 and 0147.
The modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  
Accordingly, given all the components are readily available as taught by Banerjee and secondary references, Baker, Myung and Peyman one of ordinary skill in the art would arrive at the claimed invention, the biofunctional multicomponent nanosystems configured and combined in the manner claimed. For the reasons cited herein and of record, the rejection is maintained for the reasons of record and cited herein.  
Banerjee teaches a bio-functionalized magneto-dendritic nanosystem (MDNS) “consists of ﬁve functional elements: (i) transferrin (Tf), (ii) iron oxide (Fe3O4) nanoparticles, (iii) cyanine 5 NHS (Cy5) dye, (iv) fourth generation (G4) dendrimers and (v) glutathione (GSH)”, see bridging paragraph on page 800. GSH “…acts as a multifunction reactive linker”, see sentence bridging columns on page 800. 
	Banerjee does not teach the nanosystem, wherein the said nanosystem comprises a single or multi-welled carbon nanotube and further coupled to a circulating tumor cell (CTC)-specific anti-epithelial cell adhesion molecule (EpCAM) antibody and the dendrimer is poly(N-isopropylacrylamide) (PNIPAM).
However, Baker, Jr. teaches carbon nanotubes conjugated to a PAMAM dendrimer molecule (G4), which are attached to functional groups via a linker, wherein the said functional groups (e.g. -OH and /or -NH) “…find use for attachments of functional ligands (e.g., therapeutic agents, imaging agents, targeting agents, trigger agents)” within a nanodevice, see page 1, sections 0006-0010; page 7, section 0085; and page 28, sections 0225 and 0227.
Myung teaches seventh-generation (G7) PAMAM dendrimers conjugated with anti-epithelial cell adhesion molecule (aEpCAM) to capture tumor cells from blood, see title; and last paragraph on page 11772. Myung teaches nanoscale poly(amidoamine) (PAMAM) dendrimers are an excellent mediator to capture EpCAM circulating tumor cells (CTCs) because of their capability to preorganize/orient ligands and the easy deformability of the polymer chains”, see page 11769.  Furthermore, Peyman teaches a biofunctional multicomponent nanosystem comprising ‘‘[a]n antibody-coated and/or drug-containing nanoparticle composition…” including PNIPAM directed to cancers and tumors, see abstract; page 5, section 0053; and page 13, sections 0119 and 0122.  The cell specific proteins are combined with nanoparticles, see page 13, sections 0116 and 0117; page 14, section 0128; and page 15, sections 0130 and 0136. The antibody-coated nanoparticle may be a carbon nanoparticle and have (poly)ethylene glycol (PEG) groups attached, see page 6, section 0057; page 14, section 0123; page 16, sections 0142 and 0148; and page 17, section 01525. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to effectively assemble an EpCAM antibody conjugated nanocarrier using PNIPAM because EpCAM “…is an ideal target as it is highly expressed in the apical surface of tumor cells…” and PNIPAM, a thermosensitive polymer capable of helping to “…release the drug and/or radio tracer upon reaching and exceeding a given temperature” , see Banerjee, page 800, 2nd column; Myung, page 11769; and Peyman, page 5, section 0053; page 10, sections 0093 and 0094. One of ordinary skill in the art would have been to substitute the Tf bio-ligand of Banerjee with the aEpCAM ligand of Myung to capture cancer cells that overexpress EpCam receptors. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that a multicombinatorial system utilizing an aEpCAM can easily be assembled and manufactured for delivery of therapeutic agents, an imaging modality, as well as for high sensitive detection of rare tumor cells, see all references in their entireties.  Moreover, “aEpCAM is one of the most commonly used CTC capturing agents, as EpCAM is often expressed by CTCs but not by normal hematological cells”, see Myung, page 11769, column 1.   One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references, multicomponent compositions comprise nanomaterials with dendrimers, iron oxide nanoparticle, functional groups and targeting ligands and easily assembled for diagnostic and/or therapeutic applications, see all documents in their entirety.  
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between the hours, 8AM-7PM, Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
20 October 2022
/Alana Harris Dent/
Primary Examiner, Art Unit 1643